Title: From Thomas Jefferson to James Monroe, 2 July 1824
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monticello
July 2. 24.
I took the liberty some time last fall of placing mr Duane  your notice, should any thing occur adapted to his qualifications, and to his situation, which I understood to be needy in the extreme. his talents and information are certainly great,  the services he rendered us when we needed them, and his personal sacrifices and sufferings were signal and efficacious, and left on us a moral duty not to forget him under misfortune. th subsequent aberrations were after we were too strong to be injured by them.I have lately recieved a letter from him, which I inclose because it will better shew his prospects of distress and anxieties for relief than any thing I could say. whether the latter may too much influence his reasonable hopes, you are the proper judge. if they do, his former merits will still claim a recollection on any proper occasion which may occur. I perform a duty in communicating his wish; yours will be to weigh it in it’s relations to the public service.I congratulate you on the return of repose after a campaign so agitating as the late one. your nephew, who was so kind as to call on me a day or two ago, gave me hopes we should see you here during the summer or early autumn. I have a visit to Bedford in contemplation, the time of which is quite immaterial; and could I previously know when that of your visit to Albemarle will probably be, I should so arrange mine as not to miss the pleasure of seeing you here. I salute you with sincere and affectionate respect.Th: Jefferson